State of New York
                   Supreme Court, Appellate Division
                      Third Judicial Department
Decided and Entered: February 18, 2016                   520697
________________________________

In the Matter of WILLIAM G.,
   Alleged to be a Juvenile
   Delinquent.

JONATHAN WOOD, as Tompkins                  MEMORANDUM AND ORDER
   County Attorney,
                    Respondent;

WILLIAM G.,
                    Appellant.
________________________________


Calendar Date:   January 5, 2016

Before:   McCarthy, J.P., Egan Jr., Lynch and Clark, JJ.

                             __________


     Pamela Bleiwas, Ithaca, for appellant.

      Jonathan Wood, County Attorney, Ithaca (William J. Troy III
of counsel), for respondent.

                             __________


Lynch, J.

      Appeal from an order of the Family Court of Tompkins County
(Rowley, J.), entered August 19, 2014, which granted petitioner's
application, in a proceeding pursuant to Family Ct Act article 3,
to adjudicate respondent a juvenile delinquent.

      In February 2014, respondent appeared in Cortland County
Family Court (Ames, J.) and admitted committing an act which, if
committed by an adult, would constitute the crime of criminal
sexual act in the first degree. Family Court issued an order
upon fact-finding adjudicating respondent to be a juvenile
delinquent and ordering a predispositional report. Family Court
                              -2-                  520697

thereafter transferred the matter to Tompkins County, where
respondent resided, for disposition. After a dispositional
hearing, Tompkins County Family Court (Rowley, J.) ordered
respondent to be placed with the Tompkins County Department of
Social Services for one year for "non-secure placement with the
William George Agency, specializing in sex offender treatment."
Respondent appeals.

      Respondent's core argument on this appeal is that Family
Court violated the terms of the plea agreement by placing him
outside his home. He further asserts that the evidence did not
warrant his placement in a residential treatment facility, as the
least restrictive available alternative. Inasmuch as the
dispositional order expired by its own terms in August 2015,
these claims are moot (see Matter of Clarence D., 88 AD3d 1074,
1075 [2011]; Matter of Clifton NN., 64 AD3d 903, 905 [2009];
Matter of Brett W., 62 AD3d 1050, 1051 [2009]). That said, the
record shows that the plea was accepted without any promises as
to what the actual disposition would be.

     McCarthy, J.P., Egan Jr. and Clark, JJ., concur.



     ORDERED that the order is affirmed, without costs.




                             ENTER:




                             Robert D. Mayberger
                             Clerk of the Court